UNPUBLISHED

                    UNITED STATES COURT OF APPEALS
                        FOR THE FOURTH CIRCUIT


                             No. 00-1651



BETTY J. JACKSON,

                                              Plaintiff - Appellant,

          versus


MECKLENBURG COUNTY; LAVONNE D. JACKSON; BILLY
F. JACKSON,

                                            Defendants - Appellees.



Appeal from the United States District Court for the Western Dis-
trict of North Carolina, at Charlotte. Graham C. Mullen, Chief
District Judge. (CA-99-517-3-MU)


Submitted:   September 8, 2000         Decided:   September 15, 2000


Before LUTTIG and KING, Circuit Judges, and HAMILTON, Senior Cir-
cuit Judge.


Affirmed by unpublished per curiam opinion.


Betty J. Jackson, Appellant Pro Se. James Orr Cobb, Jr., RUFF,
BOND, COBB, WADE & MCNAIR, Charlotte, North Carolina; Lavonne D.
Jackson; Billy F. Jackson, Charlotte, North Carolina, for
Appellees.


Unpublished opinions are not binding precedent in this circuit.
See Local Rule 36(c).
PER CURIAM:

     Betty J. Jackson appeals the district court’s order dismissing

her action alleging employment discrimination.    We have reviewed

the record and the district court’s opinion and find no reversible

error.     Accordingly, we affirm on the reasoning of the district

court.     See Jackson v. Mecklenburg County, No. CA-99-517-3-MU

(W.D.N.C. May 9, 2000).*    We dispense with oral argument because

the facts and legal contentions are adequately presented in the ma-

terials before the court and argument would not aid the decisional

process.




                                                          AFFIRMED




     *
       Although the district court’s order is marked as “filed” on
May 3, 2000, the district court’s records show that it was entered
on the docket sheet on May 9, 2000. Pursuant to Rules 58 and 79(a)
of the Federal Rules of Civil Procedure, it is the date that the
order was physically entered on the docket sheet that we take as
the effective date of the district court’s decision. See Wilson v.
Murray, 806 F.2d 1232, 1234-35 (4th Cir. 1986).


                                 2